FILED
                              NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUSINE TASLAKHCHYAN, a.k.a.                       No. 10-72400
Lusine Gevorg Taslakhchyan,
                                                  Agency No. A078-642-306
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Lusine Taslakhchyan, a native of the former Union of Soviet Socialist

Republics and a citizen of Armenia, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo due

process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Taslakhchyan’s motion to

reopen as untimely, because her motion was filed nearly two years after the BIA’s

January 30, 2008, order, see 8 C.F.R. § 1003.2(c)(2), did not establish an exception

to the filing deadline for motions to reopen, see 8 C.F.R. § 1003.2(c)(3), and did

not establish grounds for equitable tolling of the filing deadline, see Avagyan v.

Holder, 646 F.3d 672, 678-80 (equitable tolling available where petitioner is

prevented from filing because of deception, fraud, or error, as long as petitioner

acts with due diligence in discovering such circumstances).

      We lack jurisdiction to review Taslakhchyan’s contention that her former

counsel did not properly raise her lack of notice claim because she failed to raise

that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (this court lacks jurisdiction to review contentions not raised before the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     10-72400